DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiesdal (US PGPUB 2017/0260970 A1).

Regarding claim 1, Stiesdal discloses a bearing arrangement for a wind turbine (Abstract) comprising a bearing housing (1) and a drive shaft (2), whereby the drive shaft is arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing (Fig. 4, [0087]), the bearing arrangement further including a downwind bearing (5) and an upwind bearing (4) as radial fluid bearings ([0073]), whereby the downwind bearing and upwind bearing are arranged between the bearing housing and the drive shaft (Fig. 4), the bearing arrangement further including an axial bearing (7), wherein, the axial bearing comprises and axial collar (Fig. 4), whereby the axial collar is integrally formed with the drive shaft (Fig. 4).

Regarding claim 2, Stiesdal discloses all of claim 1 as above, wherein the axial collar is monolithically designed with the drive shaft (Fig. 4).

Regarding claim 3, Stiesdal discloses all of claim 1 as above, wherein the axial collar is arranged about an entire circumference of drive shaft (Fig. 4).

Regarding claim 4, Stiesdal discloses all of claim 1 as above, wherein the axial collar extends outwards of the drive shaft (Fig. 4).

Regarding claim 5, Stiesdal discloses all of claim 1 as above, wherein the axial bearing is arranged at a downwind portion or an upwind portion of the drive shaft (Fig. 4).

Regarding claim 6, Stiesdal discloses all of claim 1 as above, wherein the downwind bearing or upwind bearing of the bearing arrangement is located adjacent to the axial bearing (Fig. 4).

Regarding claim 7, Stiesdal discloses all of claim 1 as above, wherein the downwind bearing or the upwind bearing is fluidly connected to the axial bearing (Fig. 4).

Regarding claim 8, Stiesdal discloses all of claim 1 as above, wherein the axial bearing comprises an axial bearing stop (12, 13) arranged opposite the axial collar (Fig. 4).

Regarding claim 9, Stiesdal discloses all of claim 8 as above, wherein the multiple axial bearing pads (6, 7) are reversibly attached to the axial bearing stop (Fig. 1), whereby an effective path of the axial bearing is formed between the axial collar and multiple axial bearing pads (Fig. 1).

Regarding claim 10, Stiesdal discloses all of claim 8 as above, wherein the axial bearing stop is arranged at the bearing housing (Fig. 1).

Regarding claim 11, Stiesdal discloses all of claim 8 as above, wherein the axial bearing stop is arranged about an entire circumference of the bearing housing (Fig. 4).

Regarding claim 12, Stiesdal discloses all of claim 8 as above, wherein the axial bearing stop extends inwards of the bearing housing (Fig. 4).

Regarding claim 13, Stiesdal discloses all of claim 8 as above, wherein the axial bearing stop is integrally formed with the bearing housing as a protrusion extending from the bearing housing in a radial direction of the bearing housing (Fig. 4).

Regarding claim 14, Stiesdal discloses all of claim 8 as above, wherein the axial bearing stop is arranged at a downwind end of the bearing housing (Fig. 4).

Regarding claim 15, Stiesdal discloses all of claim 1 as above, whereby the wind turbine further comprises a rotor operatively connected to the drive shaft and a generator operatively connected to be driven by the drive shaft (Fig .6, [0117]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 9,115,696 B2 discloses a direct drive wind turbine and method for controlling an air gap.
US PGPUB 2015/0125104 A1 discloses a bearing arrangement for fluid machinery application.
US PGPUB 2019/0390658 A1 discloses a wind turbine main rotor arrangement with integrated lubrication facility.
US PGPUB 2019/0085830 A1 discloses a wind turbine including a bearing and rotor arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745